Humphry Davie plaint. agt Ralph Hall of Exiter Defdt in an action of debt of Seven pound Eighteen Shillings in mony and five thousand foot of Merchantable pine inch boards to bee delivered in Boston *876for goods bought of him sd Davie as by bill under the hand of sd Hall. datd 5° Novr 1674. shall appeare with all other due damages &c. . . . The Jury . . . found for the plaint. Seven pound eighteen Shillings mony and five thousand foote Merchantable pine inch boards to bee delivered in Boston in twenty four houres or in defect twelve pound ten Shillings in mony in all twenty pounds eight Shillings in mony and costs of Court allowd thirty five Shillings eight pence.
Execution issued Febr 19° 1677.